Citation Nr: 1619604	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling prior to February 4, 2009, and 30 percent disabling since February 4, 2009.

2.  Entitlement to an increased rating for lumbar spine degenerative disc disease and degenerative joint disease, evaluated as 10 percent disabling prior to February 4, 2009, and 20 percent disabling since February 4, 2009.

3.  Entitlement to service connection for allergic contact dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a March 2009 rating decision, the RO granted a 30 percent rating for PTSD and a 20 percent rating for lumbar spine degenerative disc disease, effective from February 4, 2009.  As higher ratings for these disabilities are available and a veteran is presumed to seek the maximum available benefits, the issues remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  The hearing addressed the Veteran's increased rating claims, but it did not address his claim for service connection for allergic contact dermatitis.  A transcript of the hearing has been associated with the record.

In December 2014, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In March 2016, prior to the promulgation of a decision, the Board was notified that the Veteran died in March 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.


		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


